DETAILED ACTION


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 Patent No. 10,750,308 B2
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims in the continuations are broader than the ones in patent, broad claims in the continuation application are rejected previously patented narrow claims. For example, claim 21 of the present invention is the same as claim 1 of Patent No. 10,750,308 B2 except that “minimizing perceptional errors where the binaural sound originates to the user by displaying," Therefore, claim 21 of the present invention is broader than the patented claim 1.
Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 Patent No. 10,750,308 B2
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims in the continuations are broader than the ones in patent, broad claims in the continuation application are rejected previously patented narrow claims. For example, claim 21 of the present invention is the same as claim 1 of Patent No. 10,750,308 B2 except that “minimizing perceptional errors where the binaural sound originates to the user by displaying," Therefore, claim 21 of the present invention is broader than the patented claim 1.
Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 Patent No. 10,917,737 B2
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims in the continuations are broader than the ones in patent, broad claims in the continuation application are rejected previously patented narrow claims. For example, claim 21 of the present invention is the same as claim 1 of Patent No. 10,750,308 B2 except that “empty space in the zone above the physical floor from where the binaural sound originates to the user," Therefore, claim 21 of the present invention is broader than the patented claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Pub. No. 2013/0163765 A1 to De Jong et al. (hereinafter “De Jong”) in view of U.S Pub. No. 2013/0208898 A1 to Vincent et al. (hereinafter “Vincent”). 
Regarding claim 21, De Jong discloses a method comprising: tracking, with a wearable electronic device (WED) worn on a head of a user, movement of an electronic device held in a hand of the user such that the movement of the electronic device defines a boundary of a three-dimensional zone that extends from the floor and around the user (paragraphs [0030] and [0031]; user head orientation with respect to the user's body is assumed to be straight ahead. In other examples, the position of the head with respect to the body can be tracked and the binaural navigation automatically compensated to user's current head orientation. A tracking sensor, such as a magnetometer or compass can be tied into the headphones of the device the user is wearing);
displaying, with the WED worn on the head of the user, a virtual image of the boundary of the zone that extends from the floor and around the user (paragraphs [0025] and [0026]; wireless communication device 100 comprises, among other things, a display 102, a binaural presentation manager 104, applications 108, application data 110, and binaural presentation profiles 112. The applications 108 can be any application that generates information to be displayed to a user via the display 102);
processing, by a processor in the WED worn on the head of the user, sound with head-related transfer functions (HRTFs) to generate binaural sound that externally localizes to the user in empty space in the zone (paragraphs [0043]- [0045]; HRTF is a response that characterizes how an ear receives a sound from a point in space; a pair of HRTFs for two ears can be used to synthesize a binaural sound that seems to come from a particular point in space);
detecting, with the WED worn on the head of the user, a physical object in the zone (paragraphs [0034], when walking in a crowded city, a user may be in close proximity with some of his or her friends without being aware of the proximity. Binaural audio signals pinpoint the user's friends in a moving crowd).
However, De Jong does not teach displaying, with the WED worn on the head of the user, a visual warning that notifies the user of the physical object.
In the same field of endeavor, Vincent teachers displaying, with the WED worn on the head of the user, a visual warning that notifies the user of the physical object (paragraphs [0076]- [0077] and [0082]; upon being positioned proximate target world space ear position 580, computing device 504 may be configured to determine one or more audio-output transformations (e.g., HRTF) based on the target world space position).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skilled in the art to modify De Jong’s teaching with a feature of displaying, with the WED worn on the head of the user, a visual warning that notifies the user of the physical object as taught by Vincent in order to have finite number of loudspeakers positioned around one or more listeners to provide some level of directionality to the sound experienced by the listener (paragraph [0002], Vincent).

Regarding claim 22, De Jong discloses the method of claim 21 further comprising:
improving performance of the WED by storing coordinate locations of the zone in memory of the WED and automatically retrieving the coordinate locations from the memory to display the boundary of the zone to the user (paragraphs [0050] and [0056]; a generic version of the word "bust" can be stored in memory on the device. When the predictive algorithm picks "bust" as a possible candidate that should be displayed to the left of the user, the recording can be mathematically convoluted with the HRTFs that will make the recording sound like it comes from the left).

Regarding claim 23, De Jong discloses the method of claim 21 further comprising: improving performance of the WED by selecting, by the WED, a location of the zone where the zone was previously located for the user (paragraphs [0023] and [0050]; binaural feedback to simulate sound coming from different locations around the use).

Regarding claim 24, De Jong discloses the method of claim 21 further comprising: receiving, at the WED and over a wireless network while the user plays a game with the WED, a voice in the game that was convolved into binaural sound with a server (paragraphs [0043] and [0044]; HRTF model can be mathematically convolved real-time as in this conference call).

Regarding claim 25, De Jong discloses the method of claim 21 further comprising: detecting, with one or more sensors in the WED, when the user moves outside the zone; and halting processing of the sound with the HRTFs in response to detecting the user moves outside the zone (paragraphs [0030] and [0031]; tracking sensor, such as a magnetometer or compass can be tied into the headphones of the device the user is wearing).

Regarding claim 26, De Jong discloses the method of claim 21 further comprising:
displaying, with the WED, the boundary of the zone with virtual lines, wherein the boundary of the zone has a shape of a three-dimensional cylinder in which the user is located at a center of the cylinder (Fig 5 and paragraph [0040]; the circular gauge example, the binaural sound associated with the current position 514 can be played after the minimal 510 and maximal 520 binaural sounds or played individually and independently).

Regarding claim 27, De Jong discloses the method of claim 21 further comprising:
displaying, with the WED, the boundary of the zone with virtual lines, wherein the boundary of the zone has a shape of a three-dimensional rectangle in which the user is located at a center of the rectangle (Please see Fig. 5)

Regarding claim 28, De Jong discloses the method of claim 21 further comprising:
playing, with speakers in the WED and while the WED executes a game that the user plays, some sound of the game as the binaural sound and some sound of the game as stereo sound (paragraphs [0020] and [0036]; predicative search results are displayed to a user through a user graphical interface. However, in this example, as shown in FIG. 3B, search matches are presented using binaural sounds and localized in a 3D space surrounding the user 350. In this example, results are played using binaural sounds around the user's head 350 in sequence).

Regarding claim 29, De Jong discloses the method of claim 21 further comprising: receiving, at a microphone in the WED, a verbal command from the user; and executing, by the WED, the verbal command that causes the WED to move a location of the binaural sound from one location in the zone to another location in the zone, wherein the binaural sound externally localizes to the user in empty space in the zone at a location where the WED displays a virtual image (paragraphs [0018] and  [0036];  user in addition to results from a predictive algorithm have been shown to be used advantageously with the binaural sound. For example, predictive algorithms may be based solely on matching a partial string input from a user with dictionary entries or use predictive text technologies such as Research in Motion's SURETYPE.TM. system, or be based on using a combination of both).

Regarding claim 30, De Jong discloses a wearable electronic device (WED) worn on a head of a user, the WED comprising: determine a location of a physical object in a zone where the user is located and that track movement of an electronic device held in a hand of the user while the electronic device moves to define a boundary of the zone that extends from the floor and around the user (paragraphs [0030] and [0031]; user head orientation with respect to the user's body is assumed to be straight ahead. In other examples, the position of the head with respect to the body can be tracked and the binaural navigation automatically compensated to user's current head orientation. A tracking sensor, such as a magnetometer or compass can be tied into the headphones of the device the user is wearing);
a processor that processes sound with head-related transfer functions (HRTFs) to generate binaural sound that externally localizes to the user to virtual objects in the zone (paragraphs [0043]- [0045]; HRTF is a response that characterizes how an ear receives a sound from a point in space; a pair of HRTFs for two ears can be used to synthesize a binaural sound that seems to come from a particular point in space).
De Jong does not teach a display that displays a virtual image of the boundary of the zone that extends from the floor and around the user and a visual warning that notifies the user of the physical object, and sensors and cameras that determine a location of a physical object in a zone.
In the same field of endeavor, Vincent teachers a display that displays a virtual image of the boundary of the zone that extends from the floor and around the user (paragraphs [0076]- [0077] and [0082]; upon being positioned proximate target world space ear position 580, computing device 504 may be configured to determine one or more audio-output transformations (e.g., HRTF) based on the target world space position) and a visual warning that notifies the user of the physical object, and sensors and cameras that determine a location of a physical object in a zone (paragraph [0016]; a tracking device including a depth camera and/or other sensors is used to three-dimensionally image one or more observed humans).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skilled in the art to modify De Jong’s teaching with a feature of a display that displays a virtual image of the boundary of the zone that extends from the floor and around the user and a visual warning that notifies the user of the physical object, and sensors and cameras that determine a location of a physical object in a zone as taught by Vincent in order to have finite number of loudspeakers positioned around one or more listeners to provide some level of directionality to the sound experienced by the listener (paragraph [0002], Vincent)

Regarding claim 31, De Jong discloses the WED of claim 30, wherein the boundary of the zone is located 0.9 to 1.1 meters away from the user when the user is centered in the zone, and the zone has a shape and a size customized by the user (paragraphs [0040] and [0045]- [0047]; sound localization in a 3D space using binaural sounds with concentric layering around a user's head. Distance and direction of audio signal with respect to user is associated with information).

Regarding claim 32, De Jong discloses the WED of claim 30 further comprising:
a memory that stores coordinate locations of the zone, wherein the WED expedites processing by automatically retrieving the coordinate locations of the zone from the memory to display the boundary of the zone to the user (paragraphs [0050] and [0056]; a generic version of the word "bust" can be stored in memory on the device. When the predictive algorithm picks "bust" as a possible candidate that should be displayed to the left of the user, the recording can be mathematically convoluted with the HRTFs that will make the recording sound like it comes from the left).

Regarding claim 33, De Jong discloses the WED of claim 30, wherein the WED restricts the binaural sound from externally localizing to the user to areas outside the zone (paragraphs [0030] and [0031]; tracking sensor, such as a magnetometer or compass can be tied into the headphones of the device the user is wearing).

Regarding claim 34, De Jong discloses the WED of claim 30, wherein the one or more sensors and cameras detect a gesture command from the user, and the WED executes the gesture command that causes a location where the binaural sound externally localizes to the user to move from one location in the zone to another location in the zone (paragraphs [0018] and  [0036];  user in addition to results from a predictive algorithm have been shown to be used advantageously with the binaural sound. For example, predictive algorithms may be based solely on matching a partial string input from a user with dictionary entries or use predictive text technologies such as Research in Motion's SURETYPE.TM. system, or be based on using a combination of both).

Regarding claim 35, De Jong discloses The WED of claim 30, wherein the WED displays the zone as a three- dimensional cylinder while the user is centered in the cylinder (Fig 5 and paragraph [0040]; the circular gauge example, the binaural sound associated with the current position 514 can be played after the minimal 510 and maximal 520 binaural sounds or played individually and independently).

Claim 36 is a system claim correspond to method claim 1. Therefore, claim 36 has been analyzed and rejected based on method claim 1.

Regarding claim 37, De Jong discloses the electronic system of claim 36, wherein the zone has a customized size and shape defined by movement of the PED while held in a hand of the user (paragraphs [0030] and [0031]).

Regarding claim 38, De Jong does not teach the electronic system of claim 36, wherein the WED tracks the PED to determine when the PED is at the boundary of the zone, and the WED automatically displays the virtual image that shows the boundary of the zone to alert the user that the PED is at the boundary of the zone.
In the same field of endeavor, Vincent teachers wherein the WED tracks the PED to determine when the PED is at the boundary of the zone, and the WED automatically displays the virtual image that shows the boundary of the zone to alert the user that the PED is at the boundary of the zone (paragraphs [0076]- [0077] and [0082]; upon being positioned proximate target world space ear position 580, computing device 504 may be configured to determine one or more audio-output transformations (e.g., HRTF) based on the target world space position).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skilled in the art to modify De Jong’s teaching with a feature of wherein the WED tracks the PED to determine when the PED is at the boundary of the zone, and the WED automatically displays the virtual image that shows the boundary of the zone to alert the user that the PED is at the boundary of the zone as taught by Vincent in order to have finite number of loudspeakers positioned around one or more listeners to provide some level of directionality to the sound experienced by the listener (paragraph [0002], Vincent).

Regarding claim 39, De Jong discloses the electronic system of claim 36, wherein the WED tracks the user to determine when the user is at the boundary of the zone, and the WED automatically displays the virtual image that shows the boundary of the zone to alert the user that the user is at the boundary of the zone. (paragraphs [0025] and [0026]; wireless communication device 100 comprises, among other things, a display 102, a binaural presentation manager 104, applications 108, application data 110, and binaural presentation profiles 112. The applications 108 can be any application that generates information to be displayed to a user via the display 102).

Regarding claim 40, De Jong discloses the electronic system of claim 36, wherein the WED determines and stores a location of the user, and displays the virtual image that shows the boundary of the zone in response to determining that the user is at the location (paragraphs [0050] and [0056]; a generic version of the word "bust" can be stored in memory on the device. When the predictive algorithm picks "bust" as a possible candidate that should be displayed to the left of the user, the recording can be mathematically convoluted with the HRTFs that will make the recording sound like it comes from the left).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKELAW A TESHALE whose telephone number is (571)270-5302. The examiner can normally be reached 9 am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AKELAW TESHALE
Primary Examiner
Art Unit 2653



/AKELAW TESHALE/Primary Examiner, Art Unit 2653